Citation Nr: 1222599	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from September 1944 to November 1946.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The RO originally granted service connection for posttraumatic stress disorder (PTSD) in a rating decision dated December 2007.  The RO evaluated the Veteran's PTSD as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 23, 2007.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.

In February 2011, the Veteran filed a claim for an increased rating for his service-connected PTSD.  In March 2011, the RO denied a disability rating greater than 30 percent for the service-connected PTSD.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Notably, the Veteran was afforded VA psychiatric examinations in connection with the current increased rating claim in March and June 2011.  In addition to evaluating the Veteran's service-connected PTSD, the examiners also noted that the Veteran experienced symptoms related to Parkinson's disease.  These symptoms were distinguished from the Veteran's service-connected PTSD.  

Subsequently, in the substantive appeal filed in November 2011, the Veteran asserted that his PTSD "is much worse."  Most recently, in May 2012, the Veteran's representative submitted a statement in support of this increased rating claim.  Specifically, the Veteran's representative also asserted that the symptoms associated with the Veteran's service-connected PTSD have worsened.  In particular, the representative acknowledged the Veteran's complaints of nightmares averaging once per week, excessive anxiety and worrying, difficulty controlling his worrying, insomnia, and more frequent distressing recollections of military trauma.  

Significantly, this symptomatology, when compared to findings shown on prior VA examinations, warrants a new VA examination to assess the current severity of the Veteran's PTSD.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last evaluation.  Snuffer v. Gober, 10 Vet. App. 400(1997); Caffrey v. Brown, 6 Vet. App. 377(1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508(2007).  A remand is necessary to accord the Veteran a new VA examination to determine the current severity of his PTSD. 

Additionally, on remand, an attempt should be made to procure, and to associate with the claims folder, any additional records of psychiatric treatment that the Veteran may have received at the VA Medical Center (VAMC) in Cincinnati, Ohio since August 2011.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal as they are within VA's constructive possession).  

THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  EXPEDITED HANDLING IS REQUIRED.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  

Accordingly, the case is remanded for the following action:

1.  Obtain and associate with the claims folder records of any psychiatric treatment that the Veteran may have received at the VAMC in Cincinnati, Ohio since August 2011.  All attempts to secure this evidence must be documented in the claims file.  If reasonable efforts to obtain the records are unsuccessful, notify the Veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the documents; and (d) explain to the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must be given an opportunity to respond.

2.  Then, make arrangements for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  Any testing deemed necessary should be conducted.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation of the assigned score.  

In addition, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and occupational activities.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.  

3.  Ensure that the examination report complies with the directives of this Remand.  If the examination report is deficient in any manner, it must be returned to the examiner for corrective action.

4.  After completion of the above, readjudicate the issue of entitlement to a disability rating greater than 30 percent for the service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

